Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 5, 1994, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate.
*797After being laid off from his position as an electronics technician, claimant received retirement benefits from his former employer which he rolled over into an individual retirement account. Although he initially received full unemployment insurance benefits, the Board later reduced claimant’s benefit rate based upon his receipt of retirement benefits and charged him with a recoverable overpayment of $740. Claimant challenges the Board’s decision, arguing that other similarly situated employees received unemployment insurance benefits without reduction notwithstanding their receipt of the same type of retirement benefits. Labor Law § 600 (7) clearly provides for a reduction in unemployment insurance benefits where a worker receives retirement benefits such as those received by claimant in the case at bar (see, Matter of Favorito [Hudacs], 195 AD2d 679, lv denied 82 NY2d 660; Matter of Busman [Hartnett], 172 AD2d 939). In view of this, as well as claimant’s failure to substantiate his claim that the benefits of other similarly situated employees were not reduced, we find claimant’s argument to be without merit.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.